Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lakshmikumar et al (US Pub. No. 2019/0131945) teaches an electrical integrated circuit, shown on Fig. 1 and Fig. 4, comprising: 
a frequency comparator (406), connected to a ring oscillator (404) and an external reference clock signal (424); 
an electrical driver (112 shown on Fig. 1) connected with the optical modulator (106) (see paragraph [0031]); and,
fixed shorted inverters and switchable-shorted inverters (see paragraph [0023]).
	Vitic et al (US Pub. No. 2020/0064707) teaches optical modulator and MZ optical modulator driver providing bias voltages to the two MZ modulator arms (see paragraph [0035]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a frequency comparator, connected to a ring oscillator and an external reference clock signal, configured to determine operational characteristics of an electrical circuit connected to an optical modulator based on a frequency difference between the ring oscillator and the external reference clock signal; 
an electrical driver connected with the optical modulator and configured to drive a phase shift of a first optical signal carried on a first arm of the optical modulator relative to a second optical signal carried on a second arm of the optical modulator, the electrical driver comprising:
a first signal pathway, connected to the first arm of the optical modulator, wherein the first signal pathway includes: 
a first adjustable gain inverter, electrically connected to a first node and a second node on the first signal pathway; 
a first fixed gain inverter, electrically connected to the first node and the second node; 
a first inductor electrically connected between the second node and a third node on the first signal pathway; and 
a first non-inverting amplifier connected between the third node and the first node.

Regarding claim 11, Lakshmikumar et al (US Pub. No. 2019/0131945) teaches an electrical integrated circuit, shown on Fig. 1 and Fig. 4, comprising: 
a frequency comparator (406), connected to a ring oscillator (404) and an external reference clock signal (424); 
an electrical driver (112 shown on Fig. 1) connected with the optical modulator (106) (see paragraph [0031]); and,
fixed shorted inverters and switchable-shorted inverters (see paragraph [0023]).
	Vitic et al (US Pub. No. 2020/0064707) teaches optical modulator and MZ optical modulator driver providing bias voltages to the two MZ modulator arms (see paragraph [0035]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
monitoring a frequency of a ring oscillator of an electrical integrated circuit connected to an optical modulator to determine operational characteristics of the electrical integrated circuit;
setting, based on the operational characteristics, a driving voltage used for an adjustable gain inverter, a fixed gain inverter, and a boost inverter that control the optical modulator; 
setting an amplification strength for the adjustable gain inverter based on the operational characteristics; and 
boosting an input signal to the fixed gain inverter and the adjustable gain inverter via the boost inverter.

Regarding claim 15, Lakshmikumar et al (US Pub. No. 2019/0131945) teaches an electrical integrated circuit, shown on Fig. 1 and Fig. 4, comprising: 
a frequency comparator (406), connected to a ring oscillator (404) and an external reference clock signal (424); 
an electrical driver (112 shown on Fig. 1) connected with the optical modulator (106) (see paragraph [0031]); and,
fixed shorted inverters and switchable-shorted inverters (see paragraph [0023]).
	Vitic et al (US Pub. No. 2020/0064707) teaches optical modulator and MZ optical modulator driver providing bias voltages to the two MZ modulator arms (see paragraph [0035]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a driver circuit, comprising: 
a plurality of buffers arranged in series, wherein a given buffer of the plurality of buffers is configured to accept a first input and a second input, and to produce a first output and a second output, and wherein each buffer of the plurality of buffers, comprises: 
a first adjustable gain inverter electrically connected to a first input node that is configured to receive the first input and to a first intermediate node; 
a first fixed gain inverter that is electrically connected in parallel with the first adjustable gain inverter to the first input node and to the first intermediate node; 
a second adjustable gain inverter electrically connected to a second input node that is configured to receive the second input and to a second intermediate node; 
a second fixed gain inverter connected in parallel with the second adjustable gain inverter; 
a first cross-coupled inverter that has an input connected to the first input node and an output connected to the second input node; 
a second cross-coupled inverter connected in parallel with the first cross-coupled inverter and having an output connected to the first input node and an input connected to the second input node; 
a first inductor connected between the first intermediate node and a first output node; 
a second inductor connected between the second intermediate node and a second output node; 
a first boost segment; and a second boost segment; wherein when the given buffer is not a last buffer in the series: 
the first boost segment includes a first non-inverting amplifier having an output connected to the first input node and an input connected to the first output node and the second boost segment includes a second non-inverting amplifier having an output connected to the second input node and an input connected to the second output node; and 
wherein when the given buffer is the last buffer in the series: the first boost segment includes a first inverting amplifier having an input and an output connected to the first input node and the second boost segment includes a second inverting amplifier having an input and an output connected to the second input node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hosseinzadeh et al (US Pub. No. 2021/0173238) is cited to show optical modulation for optoelectronic processing.
Yu et al (US Pub. No. 2016/0336924) is cited to show ring oscillator architecture with controlled sensitivity to supply voltage.
Kucharski et al (US Patent No. 7,899,276) is cited to show distributed amplifier optical modulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637